Citation Nr: 0301596	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to 
service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1973 to 
March 1979.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which 
the RO denied entitlement to TDIU.  In November 2000 the 
Board remanded the claims of entitlement to increased 
ratings for manic depressive disorder and lichen simplex 
with instructions to the RO to provide the veteran a 
statement of the case (SOC) concerning those issues.  A 
decision on the claim of entitlement to TDIU was deferred.  
The RO did provide the veteran a SOC on the issues of 
increased ratings.  She did not perfect an appeal.

In July 2001, the Board remanded the issue of entitlement 
to TDIU to the RO to assure compliance with the 
notification and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The remand 
also noted conflicting accounts of the veteran's work 
history and requested the RO to develop information 
concerning the veteran's recent work history.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the appellant's claim now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The appellant has been notified of the evidence that 
is necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran has service-connected disability from 
manic depressive disorder, which is rated 70 percent, 
lichen simplex, which is rated 10 percent, and facial 
injuries with loss of lower teeth, rated zero percent; her 
combined disability rating is 70 percent.

4.  The veteran is a high school graduate and had computer 
training and experience in computer operations during her 
active military service; she attended two years of college 
after her service, completing courses in business 
administration.

5.  The veteran has had employment experience as a 
cashier, van driver, owner/operator of a cleaning service, 
and, most recently, as a housekeeping aid.

6.  The veteran has been employed during part of the time 
during which her claim for TDIU has been pending.

7.  The veteran's service-connected disabilities do not 
preclude her from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a total disability evaluation based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to TDIU

The veteran contends that she is entitled to TDIU.  For 
the following reasons and bases, the Board has concluded 
that the veteran is not entitled to TDIU.

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
appellant is precluded, by reason of her service-connected 
disability, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
the Court) referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on 
the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, 
the Secretary's instructions, and the precedent opinion of 
the chief legal officer of VA.  38 U.S.C.A. § 7104(c) 
(West 1991).  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to 
age, are unable to secure and follow a substantially 
gainful occupation as the result of service-connected 
disability shall be rated totally disabled, without regard 
to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined 
that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 
(1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places the claimant in a 
different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and 
that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the appellant.

The veteran meets the schedular criteria for consideration 
of TDIU.  She is rated 70 percent for manic depressive 
disorder, 10 percent for lichen simplex, and zero percent 
for facial injury with loss of teeth, for a combined 
disability rating of 70 percent.

The veteran is a high school graduate.  While in service 
her military occupation specialty was computer/machine 
operator.  According to documents in the claims file, 
while in service she had training and job experience 
operating computers.  She attained the rank of E-5.

The claim for TDIU currently under consideration has been 
pending since March 1998.  In the formal application for 
TDIU, she reported that she had not worked since her 
separation from service.  However, in an application filed 
in March 1997, she reported that she had worked briefly as 
a van driver in 1982 and 1983, and for several months as a 
cashier in 1984 and 1985.  The veteran reported that she 
had been temporarily employed in February 1997 packing 
shipping boxes.  A VA hospital summary dated in August 
1996 indicates that the veteran reported that she was 
employed and intended to return to employment after her 
discharge.  It was reported that she had previously owned 
and operated a cleaning service.

Medical records generated at or near the time of the March 
1998 claim for 
TDIU show prior recent treatment for a neuropsychiatric 
disorder.  Hospital notes dated in February 1998 show that 
the veteran was admitted for treatment of drug and alcohol 
abuse.  In group therapy she expressed her intention to 
seek employment.  The discharge diagnoses included 
substance abuse and depression.  On a scale used to 
measure overall level of functioning (GAF), an examiner 
assigned a score of 50, indicative of serious symptoms and 
serious impairment in social or occupational functioning.  
(A score of 51 is indicatve of moderate symptoms and 
moderate social or occupational impairment).

The veteran was afforded a VA neuropsychiatric examination 
in March 1998.  She told the examiner that she had been 
recently hospitalized because she was nervous and 
suicidal.  She reportedly was taking Haldol and Trazodone.  
In the past, she had taken Lithium and Elavil.  She was 
well oriented and cooperative, but sometimes vague in her 
answers.  Her mood was depressed and her affect was 
slightly constricted.  Speech was regular in rate and 
rhythm.  Thought processes were coherent.  There was no 
flight of ideas or loosening of association.  There was 
some confusion about her history, but no tangentiality or 
circumstantiality.  She was able to focus, maintain, and 
shift attention, although somewhat slowly.  She reported 
that she sometimes heard voices.  There was no evidence of 
delusional thinking, obsession, or compulsions.  Short-
term and remote memory, and well as insight and judgment 
were decreased.  The reported diagnoses were history of 
bipolar disorder with psychotic features, rule out 
schizoaffective disorder, and cocaine dependence in 
partial remission by history.  The reported GAF score was 
60, indicating functioning at the high end of moderate 
impairment of social and occupational functioning.

The veteran underwent a VA skin examination in March 1998.  
She had an eczematous, hyperpigmented lichenoid rash 
extensively involving her neck, ear lobes, arms and legs.  
According to the examiner, approximately 30 percent of the 
skin area was involve, with marked pruritus and 
discomfort.

The veteran was hospitalized in July 1999 for psychiatric 
treatment of symptoms diagnosed as paranoid-type 
schizophrenia.  Her complaints were of hearing voices, 
thoughts about harming herself, poor sleep, and 
depression.  On physical examination, her skin showed no 
abnormality.  On mental status examination, she was alert, 
somewhat withdrawn, cooperative and calm.  She was 
somewhat suspicious.  She was sad and depressed, with a 
constricted affect.  She reported hearing voices telling 
her to hurt herself.  She was well oriented and her memory 
was intact.  She had average intelligence.  Judgment and 
insight were impaired.  A urine drug screen was positive 
for cocaine.  She improved with treatment and was 
discharge in early August 1999 with permission to resume 
normal prehospitalization activities.  

A record dated in July 2002 indicates that the veteran was 
hospitalized for several days in that month.  Discharge 
instructions contain diagnoses of depression, anxiety, 
questionable chronic obstructive pulmonary disease, and 
history of drug abuse.  A physician indicated that the 
veteran had no physical activity restrictions.  

The veteran has been employed full time since July 2000 as 
a housekeeping aid by the Central Alabama Veterans 
Healthcare System.  That employment was documented by 
information in the file dated as recently as October 2002.  
In a treatment note dated in early October, an examiner 
reported that she had been treating the veteran in a VA 
mental health clinic for over two years.  The current 
treatment was for schizophrenia and bipolar disorder.  The 
veteran's mental health began to deteriorate due to stress 
associated with medical problems affecting her job 
performance.  She began to experience increased levels of 
stress with depression associated with psychotic symptoms.  
The health care provider expressed her opinion that it was 
". . . questionable as to whether the veteran can maintain 
the stresses of full-time employment in her present 
duties."

A few days later in October 2002, the veteran underwent a 
fitness for duty examination by an occupational health 
nurse practitioner.  The examiner concluded that the 
veteran had work limitations due to a pulmonary disorder.  
The examiner expressed her agreement with the prior 
finding that the veteran's physical limitations were 
aggravating her mental status.  However, the report does 
not indicate that the veteran's mental disorder, skin 
disorder, or facial injuries with loss of teeth prevented 
her from securing and following gainful employment.

The Board has reviewed the entire record.  It is clear 
that the veteran's disability from her service-connected 
neuropsychiatric disorder is debilitating.  She required a 
21-day hospitalization during part of July and August 1999 
for treatment of the disorder during the pendency of her 
claim.  However, she was discharged improved.  Since that 
time she has secured and maintained gainful employment.  
Although an examiner has expressed some doubt concerning 
whether the veteran could continue to maintain employment 
due to stress related to her physical limitations, the 
disorder(s) causing such limitations are not service 
connected.  

The Board finds no unusual circumstances peculiar to the 
veteran which require the award of TDIU.  The veteran's 
service-connected disabilities are predominantly 
manifested by anxiety and depression.  However, she is 
well educated and under treatment, has some work 
experience, has adequate intellect, and is generally alert 
and well oriented.  She has not been shown to be 
psychotic.  She has not asserted, nor does the record 
reflect, that her other service-connected disabilities 
affect her employment capability. 

The record indicates that the veteran is a high school 
graduate and has attended two years of college.  The 
record does not contain any indication that the veteran is 
precluded from performing activities required for either 
sedentary employment or employment requiring slight to 
moderate physical activity.  On the contrary, the record 
indicates that she was employed for over two years during 
the pendency of her TDIU claim.

The record does not reflect some factor which places the 
claimant in a different position than other veterans with 
the same disability ratings.  The sole fact that she has a 
history of unemployment or has difficulty obtaining 
employment is not enough.  Her high rating in itself is a 
recognition that her service-connected impairments makes 
it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment.  The veteran has 
shown that she has been capable of maintaining employment 
during the period from July 2000 to October 2002.  
Although that period does not include all of the time 
during which the current claim for TDUI has been pending, 
it is indicative of her capability to obtain and maintain 
gainful employment.  Except for a period of 
hospitalization in July 1999, the record does not indicate 
that the veteran was incapable of obtaining and 
maintaining employment during most of the time from March 
1998 to July 2000.

The Board has noted the provision in 38 C.F.R. § 4.16(a) 
indicating that "marginal employment" shall not be 
considered substantially gainful employment.  Marginal 
employment is deemed to exist when the veteran's earned 
annual does not exceed the poverty threshold for one 
person, as established by the U.S. Department of Commerce, 
Bureau of the Census.  Marginal employment may also be 
held to exist, on a facts found basis, when earned annual 
income exceeds the poverty threshold.  The veteran has not 
asserted, nor does the record reflect any factual basis to 
conclude that the veteran's employment can be 
characterized as marginal.  However, even if her 
employment could be characterized as marginal, that type 
of employment has not been attributed to any of her 
service-connected disabilities.

For the foregoing reasons and bases, the Board concludes 
that the veteran is not entitled to TDIU.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and her 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the 
appellant has been so notified by the April 1998 rating 
decision, the April 1999 statement of the case, The 
Board's July 2001 remand, and the March 2002 supplemental 
statement of the case.  Also, by letter dated in October 
2002, the appellant was informed of the of the provisions 
of VCAA as they pertain to the VA's duty to notify a 
claimant of information and evidence needed to 
substantiate a claim, the actions VA would undertake to 
assist her in developing her claim, and the information 
and evidence needed from her.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records sufficiently identified by the claimant.  The RO 
has obtained all relevant records sufficiently identified 
by the appellant or otherwise evident from the claims 
folder.

The appellant has had several opportunities to identify 
sources of evidence, including the claim she filed, her 
Notice of Disagreement, her substantive appeal, and the 
statements she has filed.  She has not asserted, nor does 
the record suggest, that there is additional evidence that 
VA should attempt to obtain.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  In this case, the 
Board finds that the regulations implemented pursuant to 
the VCAA are more favorable to the appellant, as such 
regulations expand VA's duty: to notify the claimant of 
evidence need to substantiate the claim; to assist the 
claimant in the development of the claim, and; to notify 
the claimant of VA's inability to obtain evidence that 
might support the claim.

In summary, VA has satisfied its duty to notify the 
claimant of evidence necessary to substantiate the claim 
and to assist her in obtaining records and providing 
medical examinations.  The revised regulation concerning 
VA's duty to notify claimants of inability to obtain 
records under the VCAA, 38 C.F.R. § 3.159(e) (2002), are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  
VA has not been unable to obtain any records identified by 
the claimant or otherwise identified in the claims file.  
Therefore, VA has no duty to notify the claimant of 
inability to obtain evidence.


ORDER

Entitlement to TDIU is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

